Exhibit 10.17

Execution Copy

FIRST AMENDMENT AND CONSENT

FIRST AMENDMENT AND CONSENT, dated as of March 31, 2006 (the “First Amendment”),
to the Amended and Restated Credit Agreement, dated as of April 28, 2005 (as
amended, supplemented or otherwise modified, the “Credit Agreement”), among
EDUCATE OPERATING COMPANY, LLC, a Delaware limited liability company (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), MERRILL LYNCH CAPITAL, a division
of Merrill Lynch Business Financial Services Inc., as documentation agent (the
“Documentation Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Documentation Agent and the
Administrative Agent are parties to the Credit Agreement;

WHEREAS, the Administrative Agent has requested certain amendments to the Credit
Agreement as set forth herein, including the addition of provisions providing
for the making of incremental term loans to the Borrower in the aggregate amount
of $21,050,000; and

WHEREAS, the Lenders and the other persons who will make such incremental term
loans and the Required Lenders have consented to the requested amendments as set
forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
which are defined in the Credit Agreement are used herein as therein defined.

2. Amendments to Section 1. Section 1.1 of the Credit Agreement is hereby
amended by inserting, in proper alphabetical order, the following new or
substitute defined terms and related definitions:

“Amended Term Loans”: collectively, the Continued Term Loans and the Additional
Term Loans and, from and after the First Amendment Effective Date, the
Incremental Term Loans.

“Applicable Margin”: (a) with respect to Revolving Loans, the rate per annum set
forth under the relevant column heading in the grid below captioned “Revolving
Loans Pricing Grid” and (b) with respect to Amended Term Loans, from and after
the First Amendment Effective Date, the rate per annum set forth under the
relevant column heading in the grid below captioned “Amended Term Loans Pricing
Grid.”



--------------------------------------------------------------------------------

Revolving Loans Pricing Grid

 

Consolidated Leverage Ratio

   ABR Loans   Eurodollar Loans

Greater than or equal to 2.75:1.00

   2.00%   3.00%

Greater than or equal to 2.25:1.00 and less than 2.75:1.00

   1.50%   2.50%

Less than 2.25:1.00

   1.25%   2.25% Amended Term Loans Pricing Grid

Consolidated Leverage Ratio

   ABR Loans   Eurodollar Loans

Greater than or equal to 3.25:1.00

   2.00%   3.00%

Greater than or equal to 2.75:1.00 and less than 3.25:1.00

   1.75%   2.75%

Greater than or equal to 2.25:1.00 and less than 2.75:1.00

   1.25%   2.25%

Less than 2.25:1.00

   1.00%   2.00%

For the purposes of the above pricing grids, changes to the Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the above pricing grid shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the above pricing grid
shall apply. Each determination of the Consolidated Leverage Ratio pursuant to
the above pricing grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.

“Education Station Sale”: any Disposition by the Borrower or any of it
subsidiaries of any of the Education Station business assets, including, without
limitation, the Disposition of any membership interest in Education Station, LLC
and the Disposition by Education Station, LLC of any of its assets.

“First Amendment”: the First Amendment and Consent, dated as of March 31, 2006,
to this Agreement.

“First Amendment Effective Date”: March 31, 2006.

 

2



--------------------------------------------------------------------------------

“Incremental Term Commitment”: as to any Incremental Term Lender, the obligation
of such Incremental Term Lender to make an Incremental Term Loan to the Borrower
in a principal amount not to exceed the amount set forth under the heading
“Incremental Term Commitment” opposite such Incremental Term Lender’s name on
Schedule 1.1A. The original aggregate amount of the Incremental Term Commitments
shall be $21,050,000, so that the aggregate principal amount of the Amended Term
Loans after giving effect to the borrowing of the Incremental Term Loans shall
be $160,000,000.

“Incremental Term Lender”: each Lender that has an Incremental Term Commitment
or that holds an Incremental Term Loan. The Incremental Term Lenders are set
forth on Schedule 1.1A. To confirm its Incremental Term Commitment and, in the
case of an Incremental Term Lender that has not previously been a Lender
hereunder, to evidence its agreement to be bound by the terms and provisions of
this Agreement as a “Lender” hereunder, each Incremental Term Lender has
executed and delivered the First Amendment (and it is agreed that no further
confirmation shall be required of any such Incremental Term Lender, the
Borrower, the Administrative Agent or the other Lenders).

“Incremental Term Loan”: as defined in Section 2.1A.

“Incremental Term Percentage”: as to any Incremental Term Lender at any time,
the percentage which such Incremental Term Lender’s Incremental Term Commitment
then constitutes of the aggregate Incremental Term Commitments.

3. Amendments to Section 2 of the Credit Agreement. (a) Section 2.1 of the
Credit Agreement is hereby amended by deleting the following clause from the
second parenthetical clause of the first sentence of Section 2.1 of the Credit
Agreement:

“, and, together with the Continued Term Loans, ‘Amended Term Loans’”.

(b) Section 2 of the Credit Agreement is hereby amended by adding the following
subsections 2.1A and 2.2A immediately following subsections 2.1 and 2.2,
respectively:

2.1A. Incremental Term Loan Commitments. Subject to the terms and conditions
hereof, each Incremental Term Lender severally agrees to make a term loan (an
“Incremental Term Loan”) to the Borrower on the First Amendment Effective Date
in the amount of the Incremental Term Loan Commitment of such Incremental Term
Lender.

2.2A Procedure for Incremental Term Loan Borrowing. (a) The Borrower shall give
the Administrative Agent notice (which notice must be received by such Agent
prior to 10:00 a.m., New York City time, on the First Amendment Effective Date),
requesting that the Incremental Term Lenders make the relevant Incremental Term
Loans on the First Amendment Effective Date. Upon receipt of such notice the
Administrative Agent shall promptly notify each relevant Incremental Term Lender
thereof. Not later than 12:00 noon, New York City time, on the date of such
borrowing, each Incremental Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Incremental Term Loan to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Incremental Term Lender in
immediately available funds. The Administrative Agent shall set the initial
Interest Periods for the Incremental Term Loans to coincide, on a ratable basis,
with the remaining portions of the Interest Periods for the Amended Term Loans
as of the First Amendment Effective Date, and for such initial Interest Periods
only and notwithstanding Section 2.15, the Eurodollar Rates applicable to the
Incremental Term Loans may be different than the Eurodollar Rates then
applicable to the other Amended Term

 

3



--------------------------------------------------------------------------------

Loans. Following the making of the Incremental Term Loans, except as provided in
the immediately preceding sentence and except that no principal payment shall be
payable in respect to the Incremental Term Loans on March 31, 2006, the
Incremental Term Loans shall be Amended Term Loans and treated as such, on a
ratable basis with the other Amended Term Loans, for all purposes hereof.

(c) Section 2.3 of the Credit Agreement is hereby amended by deleting the
portion of the table therein from and following June 30, 2006 and substituting
therefor the following:

 

Installment

   Principal Amount

June 30, 2006

   $ 403,157

September 30, 2006

   $ 403,157

December 31, 2006

   $ 403,157

March 31, 2007

   $ 403,157

June 30, 2007

   $ 403,157

September 30, 2007

   $ 403,157

December 31, 2007

   $ 403,157

March 31, 2008

   $ 403,157

June 30, 2008

   $ 403,157

September 30, 2008

   $ 403,157

December 31, 2008

   $ 403,157

March 31, 2009

   $ 403,157

June 30, 2009

   $ 403,157

September 30, 2009

   $ 403,157

December 31, 2009

   $ 403,157

March 31, 2010

   $ 403,157

June 30, 2010

   $ 403,157

September 30, 2010

   $ 403,157

December 31, 2010

   $ 403,157

March 31, 2011

   $ 403,157

June 30, 2011

   $ 403,157

September 30, 2011

   $ 403,157

December 31, 2011

   $ 75,390,273

March 31, 2012

   $ 75,390,273

(d) Section 2.9 (c) of the Credit Agreement is hereby amended by (i) deleting
the word “and” immediately before clause (iii) (B) and inserting a comma and
(ii) inserting “and (C) in the event of an Education Station Sale, 50% of the
Net Cash Proceeds from such Education Station Sale” immediately after the
parenthetical ending with the words “but giving effect to any prepayment under
this Section 2.9” in clause (iii) (B).

4. Amendment to Section 6 of the Credit Agreement. Section 6.9 of the Credit
Agreement is hereby amended by deleting “35%” and replacing it with “31%”.

 

4



--------------------------------------------------------------------------------

5. Amendment to Section 7 of the Credit Agreement. (a) Section 7.1(a) of the
Credit Agreement is hereby amended by deleting the portion of the table set
forth therein covering the fiscal quarters set forth below and substituting
therefor the following:

 

Fiscal Quarter                                            
            Consolidated Leverage Ratio            

12/31/05

03/31/06

06/30/06

09/30/06

12/31/06

03/31/07

06/30/07

09/30/07 – 12/31/07

03/31/08 – 12/31/08

03/31/09 and thereafter

   3.75:1.00
4.75:1.00
4.75:1.00
4.25:1.00
3.25:1.00
3.00:1.00
2.75:1.00
2.50:1.00
2.25:1.00
2.00:1.00

(b) Section 7.1(b) of the Credit Agreement is hereby amended by deleting the
portion of the table set forth therein covering the fiscal quarters set forth
below and substituting therefor the following:

 

Fiscal Quarter                                            
    Consolidated Interest Coverage Ratio    

03/31/06

06/30/06

09/30/06

12/31/06 and thereafter

   3.50:1.00
3.50:1.00
3.75:1.00
4.50:1.00

(c) Section 7.1(c) of the Credit Agreement is hereby amended by deleting the
portion of the table set forth therein covering the fiscal quarters set forth
below and substituting therefor the following:

 

Fiscal Quarter                                            
Consolidated Fixed Charge Coverage Ratio

03/31/06

06/30/06

09/30/06

12/31/06 and thereafter

   1.60:1.00
1.60:1.00
1.75:1.00
2.15:1.00

(b) Section 7.7 of the Credit Agreement is hereby amended to read in its
entirety as follows:

“7.7 Capital Expenditures. Make or commit to make any Capital Expenditure,
Product Development Expenditure, Franchise Acquisition Expenditure or New Center
Expenditures, except (a) Capital Expenditures and Product Development
Expenditures (excluding Capital Expenditures referred to in clause (b) of this
Section) of the Borrower and its Subsidiaries in the ordinary course of business
not exceeding in the aggregate $20,000,000 for fiscal year 2006 of the Borrower,
$22,500,000 for fiscal year 2007 of the Borrower and $25,000,000 for each of
fiscal years 2008 and thereafter and (b) Franchise Acquisition Expenditures and
New Center Expenditures of the Borrower and its Subsidiaries not exceeding (i)
if on the date of any such expenditure the Consolidated Leverage Ratio most
recently reported pursuant to Section 6.2(b) is greater than 3.25:1.00,
$10,000,000 in the then current fiscal year of the Borrower, (ii) if such
Consolidated Leverage Ratio is greater than 2.75:1.00 but equal to or less than
3.25:1.00, $15,000,000 in such fiscal year and (iii) otherwise, $25,000,000 in
such fiscal year; provided, that (x) any such amount referred to in Section
7.7(a) above, if not so expended in the fiscal year for which it is permitted,
may be carried over for expenditure in the next succeeding fiscal year (but
solely in

 

5



--------------------------------------------------------------------------------

such immediately succeeding fiscal year) and any Capital Expenditures or Product
Development Expenditures, as the case may be, in such next succeeding fiscal
year shall respectively be deemed made first in respect of such carried over
amounts and (y) any such amount referred to in Section 7.7(b) above, if not so
expended in the fiscal year for which it is permitted, may be carried over in an
amount not to exceed $5,000,000 for expenditure in the next succeeding fiscal
year (but solely in such immediately succeeding fiscal year) and any Franchise
Acquisition Expenditures or New Center Expenditures in such next succeeding
fiscal year shall be deemed made first in respect of such carried over amount
(it being understood, that for the purposes of determining the carry-over amount
from any initial fiscal year of the Borrower into the next succeeding fiscal
year, reference shall be made to the Consolidated Leverage Ratio at the end of
such initial fiscal year). Notwithstanding the foregoing, the Borrower and its
Subsidiaries shall not be permitted to make any Franchise Acquisition
Expenditure or any New Center Expenditure, in the event that, after giving
effect to such Franchise Acquisition Expenditure or such New Center Expenditure
on the date of such expenditure, availability under Section 2.4 hereof is less
than $15,000,000.”

6. Amendment to Schedules. The Schedules to the Credit Agreement are hereby
amended by adding thereto a new Schedule 1.1A in the form of Schedule 1.1A
attached hereto.

7. Consent. Notwithstanding the provisions of Section 7.4 and Section 7.5, the
Lenders consent to the Education Station Sale and such consent does not affect
availability of any other exception in said Sections 7.4 and 7.5.

8. Conditions to Effectiveness of this Amendment and Consent. This First
Amendment shall become effective on and as of the date (such date the “First
Amendment Effective Date”) of the execution and delivery of this First Amendment
by the Borrower, the Administrative Agent, the Incremental Term Lenders and the
Required Lenders and satisfaction, prior to or concurrently with the making of
the Incremental Term Loans, of the following conditions precedent:

(a) The Administrative Agent shall have received payment, for distribution to
each Lender that has signed and delivered this First Amendment and Consent to
the Administrative Agent by not later than 12:00 Noon (New York City time) on
March 24, 2006 (or such later time or date as agreed by the Borrower and the
Administrative Agent), of an amendment fee equal to 0.25% of the Aggregate
Exposure of such Lender then in effect immediately prior to the First Amendment
Effective Date.

(b) The Lenders and the Administrative Agent shall have received all other fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel).

(c) The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary or similar officer of the Borrower, dated the
First Amendment Effective Date, and certifying (A) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body) of the Borrower (or its managing member) authorizing
the execution, delivery and performance of this First Amendment and the
borrowing of the Incremental Term Loans, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the First
Amendment Effective Date, (B) as to the incumbency and specimen signature of
each officer executing this First Amendment or any other document delivered in
connection herewith on behalf of the Borrower and (C) as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing such certificate; and (ii) a good standing certificate for the
Borrower from its jurisdiction of organization.

(d) The Administrative Agent shall have received the legal opinion of counsel to
the Borrower and its Subsidiaries, substantially in the form of Exhibit A
attached hereto.

 

6



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received an Acknowledgement and Consent
in the form of Exhibit B attached hereto, executed and delivered by each Loan
Party other than the Borrower.

9. Miscellaneous.

(a) Applicable Margin. Payment of interest and fees accrued during the period
prior to the First Amendment Effective Date shall be based upon the Applicable
Margin in effect prior to the First Amendment becoming effective.

(b) Representation and Warranties. The Borrower hereby represents that as of the
First Amendment Effective Date each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents is true and correct in
all material respects as if made on and as of such date (it being understood and
agreed that any representation or warranty that by its terms is made as of a
specific date shall be required to be true and correct in all material respects
only as of such specified date), and no Default or Event of Default has occurred
and is continuing after giving effect to the amendments contemplated herein.

(c) Effect. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
unamended and not waived and shall continue to be in full force in effect.

(d) Counterparts. This First Amendment may be executed by one or more of the
parties to this First Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this First Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

(e) Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(f) Integration. This First Amendment and the other Loan Documents represent the
agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

(g) GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment and
Consent to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

EDUCATE OPERATING COMPANY, LLC By:  

/s/ Kevin E. Shaffer

Name:   Kevin E. Shaffer Title:   Vice President

 

 

JPMORGAN CHASE BANK N.A., as

Administrative Agent and as a Lender

By:  

/s/ Neil R. Boylan

Name:   Neil R. Boylan Title:   Managing Director

 

 

MERRILL LYNCH CAPITAL, a division of

Merrill Lynch Business Financial Services Inc., as

Documentation Agent and as a Lender

By:  

/s/ D. Darby Jones

Name:   D. Darby Jones Title:   AVP

 

 

Allied Irish Banks Plc, as a Lender By:  

/s/ Margaret Brennan

Name:   Margaret Brennan Title:   Senior Vice President By:  

/s/ Joseph S. Augustini

Name:   Joseph S. Augustini Title:   Vice President

 

 

AIB Debt Management Limited, as a Lender By:  

/s/ Margaret Brennan

Name:   Margaret Brennan Title:  

Senior Vice President

Investment Advisor to

AIB Debt Management, Limited

By:  

/s/ Joseph Augustini

Name:   Joseph Augustini Title:  

Vice President

Investment Advisor to

AIB Debt Management, Limited

 

 

Atlas Loan Funding 1, LLC, as a Lender

By: Atlas Capital Funding, Ltd.

By: Structured Asset Investors, LLC

Its Investment Manager

By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate

 

 

Atlas Loan Funding 2, LLC, as a Lender

By: Atlas Capital Funding, Ltd.

By: Structured Asset Investors, LLC

Its Investment Manager

By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate

 

 

WB Loan Funding 4, LLC, as a Lender By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate

 

 

Bank of America, N.A., as a Lender By:  

/s/ Mary K. Giermek

Name:   Mary K. Giermek Title:   Senior Vice President

 

 

BABSON CLO LTD 2005-I SUFFIELD CLO, LIMITED By: Babson Capital Management LLC As
Collateral Manager By:  

/s/ David P. Wells

Name:   David P. Wells, CFA Title:   Managing Director HAKONE FUND LLC By:
Babson Capital Management LLC as Investment Manager By:  

/s/ David P. Wells

Name:   David P. Wells, CFA Title:   Managing Director BILL & MELINDA GATES
FOUNDATION By: Babson Capital Management LLC as Investment Adviser By:  

/s/ David P. Wells

Name:   David P. Wells, CFA Title:   Managing Director MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY By: Babson Capital Management LLC as Investment Adviser By:  

/s/ David P. Wells

Name:   David P. Wells, CFA Title:   Managing Director

 

 

CIT Lending Services Corporation, as a Lender By:  

/s/ David Manheim

Name:   David Manheim Title:   Vice President

 

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO I, LTD., or an

affiliate, as a Lender

By:  

/s/ John Thacker

Name:   John Thacker Title:   Chief Credit Officer

 

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO III, LTD., or an

affiliate, as a Lender

By:  

/s/ John Thacker

Name:   John Thacker Title:   Chief Credit Officer

 

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO VI, LTD., or an

affiliate, as a Lender

By:  

/s/ John Thacker

Name:   John Thacker Title:   Chief Credit Officer

 

 

EAGLE LOAN TRUST

By: Stanfield Capital Partners, LLC

as its Collateral Manager, as a Lender

By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner

 

 

Stanfield Vantage CLO, Ltd

By: Stanfield Capital Partners, LLC

as its Asset Manager, as a Lender

By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner

 

 

Stanfield Modena CLO, Ltd

By: Stanfield Capital Partners, LLC

as its Asset Manager, as a Lender

By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner

 

 

General Electric Capital Corporation, as a Lender By:  

/s/ Robert M. Kadlick

Name:   Robert M. Kadlick Title:   Duly Authorized Signatory

 

 

Antares Capital Corporation, as a Lender By:  

/s/ Robert M. Kadlick

Name:   Robert M. Kadlick Title:   Duly Authorized Signatory

 

 

THE GOVERNOR AND COMPANY OF

THE BANK OF IRELAND, as a Lender

By:  

/s/ Paul Clarke

Name:   Paul Clarke Title:   Authorized Signatory

THE GOVERNOR AND COMPANY OF

THE BANK OF IRELAND, as a Lender

By:  

/s/ Ford Young

Name:   Ford Young Title:   Authorized Signatory

 

 

GSC PARTNERS GEMINI FUND LIMITED

 

By: GSCP (NJ), L.P., as Collateral Monitor

By: GSCP (NJ), INC., its General Partner, as a Lender By:  

/s/ John Kline

Name:   John Kline Title:   Vice-President

 

 

ING Capital LLC, as a Lender By:  

/s/ Khursheed Sorabjee

Name:   Khursheed Sorabjee Title:   Vice President

 

 

LightPoint CLO 2004-1, Ltd., as a Lender By:  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Director

 

 

Manufactures and Traders Trust Company, as a Lender By:  

/s/ Scott Royster

Name:   Scott Royster Title:   Officer

 

 

General Electric Capital Corporation, as

Administrator for, Merritt CLO Holdings LLC.

By:  

/s/ Brian P. Schwinn

Name:   Brian P. Schwinn Title:   Duly Authorized Signatory

 

 

Navigator CDO 2004, Ltd.,

 

By: Antares Asset Management Inc., as Collateral Manager, as a Lender

By:  

/s/ David R. Schmuck

Name:   David R. Schmuck Title:   Authorized Signatory

 

 

OLYMPIC CLO I, LTD, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:  

Chief Operating Officer,

(Manager)

Centre Pacific, LLC

 

 

SIERRA CLO I, LTD, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:  

Chief Operating Officer,

(Manager)

Centre Pacific, LLC

 

 

SIERRA CLO II, LTD, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:  

Chief Operating Officer,

(Manager)

Centre Pacific, LLC

 

WHITNEY CLO I, LTD, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:  

Chief Operating Officer,

(Manager)

Centre Pacific, LLC

 

 

OSP FUNDING LLC, as a Lender By:  

/s/ M. Cristina Higgins

Name:   M. Cristina Higgins Title:   Assistant Vice President

 

 

Sankaty Advisors, LLC as Collateral Manager for Race Point CLO, Limited, as Term
Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

Sankaty Advisors, LLC as Collateral Manager for Prospect Funding I, LLC, as Term
Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

Chatham Light II CLO, Limited, by Sankaty Advisors LLC, as Collateral Manager,
as a Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

Sankaty Advisors, LLC as Collateral Manager for Castle Hill III CLO, Limited, as
Term Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

Sankaty Advisors, LLC as Collateral Manager for AVERY POINT CLO, LTD., as Term
Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

Sankaty Advisors, LLC as Collateral Manager for Castle Hill I - INGOTS, Ltd., as
Term Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

Sankaty Advisors, LLC as Collateral Manager for Loan Funding, XI LLC, as Term
Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

Katonah II, Ltd., by Sankaty Advisors LLC as Sub-Advisors, as a Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

Sankaty Advisors, LLC as Collateral Manager for Castle Hill II - INGOTS, Ltd.,
as Term Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

Sankaty Advisors, LLC as Collateral Manager for Race Point II CLO, Limited, as
Term Lender By:  

/s/ James F. Kellogg III

Name:   James F. Kellogg III Title:   Managing Director

 

 

TORONTO DOMINION (NEW YORK), LLC, as a Lender By:  

/s/ Masood Fiktee

Name:   Masood Fiktee Title:   Authorized Signatory

 

 

TRS CALLISTO LLC, as a Lender By:  

/s/ Alice L. Wagner

Name:   Alice L. Wagner Title:   Vice President

 

 

VAN KAMPEN SENIOR LOAN FUND

By: Van Kampen Asset Management, as a Lender

By:  

/s/ Darvin D. Pierce

Name:   Darvin D. Pierce Title:   Executive Director

 

 

WhiteHorse I, Ltd.

WhiteHorse Capital Partners, L.P., as a Lender

By:  

/s/ Ethan Underwood

Name:   Ethan Underwood Title:   Manager



--------------------------------------------------------------------------------

Schedule 1.1A

Incremental Term Loan Commitments

 

Lender Name

   Term Loan Commitment

JPMorgan Chase Bank, N.A.

   $ 16,175,000

CIT Lending Services Corporation

   $ 2,000,000

Bank of America, N.A.

   $ 1,750,000

The Governor and Company of the Bank of Ireland

   $ 1,125,000

Total

   $ 21,050,000



--------------------------------------------------------------------------------

Exhibit A

Form of Legal Opinion



--------------------------------------------------------------------------------

Exhibit B

Form of Acknowledgement and Consent